Citation Nr: 1537657	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  10-48 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cervical myelopathy as a result of a Department of Veterans Affairs (VA) December 2004 examination.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc and joint disease of the lumbar spine as a result of a Department of VA December 2004 examination.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  A notice of disagreement was received in September 2008; a statement of the case was issued in November 2010, and a VA Form 9 was received in December 2010.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

In May 2014, the Board remanded these claims for additional development.  That development having been completed, the claim is now ready for appellate review.




	(CONTINUED ON NEXT PAGE)


FINDINGS OF FACT

1.  The record does not establish that the Veteran developed an additional cervical spine disability as a result of the December 2004 VA examination.

2.  The record does not establish that the Veteran developed an additional lumbar spine disability as a result of the December 2004 VA examination.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for cervical myelopathy have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for degenerative disc and joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a June 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds no prejudice in proceeding with a decision regarding these claims.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's 1151 claims, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's VA and private medical records, VA examination report, hearing testimony, and the Veteran's statements.  

Moreover, with respect to the June 2012 Board hearing, the Veteran demonstrated through his testimony that he had actual knowledge of the elements necessary to substantiate his claims.  At his June 2012 hearing, the VLJ fully explained the issues involved.  See June 2012 Board Transcript, page 2.  Although the VLJ did not specifically suggest submission of evidence that may have been overlooked, the VLJ asked questions to clarify the Veteran's contentions.  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked). 

Additionally, the RO complied with the prior remand instructions.  Instructions pertinent to the claims being decided included obtaining all outstanding VA medical records, scheduling the Veteran for a VA examination, and obtaining medical opinions.  In response, the RO/AMC obtained available treatment records, scheduled the Veteran for VA examinations and obtained medical opinions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

The Veteran, in written statements and testimony before the Board, contends that his cervical and lumbar spine disorders were aggravated during a December 2004 VA examination.  As such, he claims entitlement to VA disability benefits under 38 U.S.C.A. § 1151. 

Applicable Laws

When a Veteran suffers a qualifying additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  See 38 U.S.C.A. § 1151 (West 2014); see also 38 C.F.R. § 3.358(a) (2015).  

For claims filed on or after October 1, 1997, the additional disability must have been directly caused by fault on the part of VA, which includes lack of informed consent.  Alternatively, compensation will be awarded if the additional disability was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d). 

To determine whether there is additional disability, the Board must compare the Veteran's condition immediately before the incident at issue to his condition after the incident and related care.  The evidence must show that VA's care, treatment, or examination actually caused additional disability, not merely that additional disability was present after such VA care.  38 C.F.R. § 3.361(b), (c)(1). 

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Facts

In June 2004, the Veteran submitted a claim for entitlement to service connection for cervical myelopathy and degenerative disc/joint disease of the lumbar spine.  

The Veteran was afforded a VA examination for the claimed disorders, as well as several additional disorders, in December 2004.  The Veteran presented in an electric wheelchair.  It was noted that he was not entirely cooperative with the examination and strongly resisted attempts to measure range of motion of the back.  He achieved forward flexion to 10 degrees and extended to neutral.  Side bends were approximately 10 degrees, with pain.  The examiner, Dr. O., noted that there was painful range beyond approximately 70 degrees in "FF" and abduction bilaterally.  The Veteran was diagnosed with degenerative disc/joint disease of the lumbar and cervical spine.  The examiner noted that the Veteran had one episode of back pain in the military, which responded to conservative care.  The examiner stated the Veteran had a history of heavy labor in mining post service, and a bone scan demonstrated osteoporosis.  The examiner opined that the Veteran's back condition was not caused by or related to his time in service.  

VA outpatient records indicate the Veteran called at the end of December 2004, complaining of increased pain in the back, at his beltline, since having his VA examination on December 21, 2004.  He indicated the pain was a 9+, and that he was "about to die with pain since the C&P examination."  He also had tingling six inches above the ankle.  He reported that his "nerves were messed up, due to the way he was treated during the examination," and mentioned "verbal and physical confrontations."  See December 2004 VA outpatient note.

Less than a month later, in January 2005, the Veteran was seen at the Lexington VA medical center for evaluation.  He was noted to have chronic pain due to rheumatoid arthritis and degenerative joint disease.  No acute symptoms or problems with his cervical or lumbar spine were noted.  There was no discussion of the alleged injuries from the December 2004 VA examination.

The Veteran's claims for cervical and lumbar spine disorders were subsequently denied in an October 2005 rating decision.  

The following month, November 2005, the Veteran submitted claims for entitlement to compensation under 38 U.S.C.A. § 1151, asserting that the examiner, Dr. O., at the December 2004 VA examination aggravated his shoulder (cervical spine) and back (lumbar spine).  The Veteran stated that the examiner put her hand on his shoulder, "jacked up the bed," and hurt his back.  See November 2005 statement.

A VA medical opinion was obtained in July 2014.  The examiner opined that there was no evidence of record that the Veteran incurred additional disabilities as the result of the December 2004 VA examination.  The examiner noted that the Veteran alleges Dr. O. pressed down hard on his shoulder during the examination, causing increased pain.  The examiner stated there was no documentation found in the record that this occurred or that the Veteran complained to Dr. O. of any pain with that maneuver.  The examiner explained that it would be very difficult to apply as much pressure to the shoulder as the Veteran described without actually injuring the shoulder itself.  The examiner noted that Dr. O. was a physical medicine and rehabilitation specialist, who would have specialized training in these types of examinations.  No evidence of inappropriate examination or Veteran expression of any problem or pain during the examination was noted in the report.  Furthermore, the examiner noted that the Veteran did not see his doctor or present to an emergency room after the alleged injury.  Nine days elapsed before a note was found in the records stating that a phone call was made to his primary care team.  One month later, the Veteran saw his primary care doctor who described only chronic pain in the note.  No mention was made of any acute or different findings.  A lumbar spine x-ray later that year again showed chronic degenerative changes, nothing acute.  Additionally, the examiner noted that there is no evidence that the December 2004 VA examination was conducted without the Veteran's consent.  The examiner explained that since the Veteran himself initiated the proceedings, one would conclude that he consented to the evaluation when he showed for the appointment.  The examiner stated there is no clear, objective evidence of negligence on the part of the physician or the VA.  Furthermore, the examiner opined that the claimed condition does not represent an event not reasonable foreseeable because the cause of the event is long term wear and tear, which is the natural history of the claimed conditions of cervical myelopathy and degenerative disc and joint disease of the lumbar spine.  The examiner noted that there was no documented residual disability resulting from the December 2004 VA examination.  The examiner stated the Veteran had a history of low back pain from chronic disorders for many years prior to the examination and the Veteran's complaint of increased pain from the examination was purely subjective.
 
The Veteran was afforded a VA examination in May 2015 to determine if he incurred an additional disability as a result of the December 2004 VA examination.  The Veteran reported that he had a history of low back pain, but that it had acutely worsened after the December 2004 VA examination.  He stated that Dr. O. attempted to use a foot pump to raise the level of the examination table, and in the process of doing so, the Veteran claimed Dr. O. placed a hand on the Veteran's shoulder in order to gain leverage.  The Veteran reported that he immediately had pain in the back and neck and the pain has been persistently worse since that time.  He indicated that he mentioned the pain to his caretakers, but that he did not bring this claim of acute harm to anybody at the VA.  Examination revealed the Veteran had a forward flexion to 45 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, right lateral rotation to 10 degrees and no left lateral rotation.  The examiner stated there was no pain noted on examination or with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or motion.  Examination of the cervical spine revealed a forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 30 degrees and right and left lateral rotation to 45 degrees.  There was no pain noted on examination and the Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner stated that the December 2004 VA examination was reviewed and revealed that the Veteran strongly resisted attempts to range the back.  Flexion was noted to end at 10 degrees with extension back to a neutral position.  The examiner stated there was no indication of a problem with the examination, aside from inconsistency with active range of motion and resistance to passive range of motion.  The examiner then stated that the Veteran claimed he was chastised for putting the examination gown on backwards during the December 2004 examination, thereby exposing himself.  The Veteran further stated that he was wearing underwear and could not understand the alleged exposure comment.  The Veteran also stated that he was surprised that the December 2004 physician conducted a genital examination and he described this as an uncomfortable experience; however, the examiner noted that the Veteran had claimed jock itch, for which a genital examination would be expected.  The Veteran indicated that the primary problem with the December 2004 examination was that Dr. O. put her hand on his shoulder as she pumped up the level of the exam table, causing pain in the lower back.  The examiner noted that the VA medical records subsequent to the examination document that the Veteran called and reported that his pain was worse since the examination.  The note also mentioned verbal and physical confrontation, but no specific claims.  The examiner stated that the record contains nothing more specific, and while the claim of worsening pain could be correct, it was not necessarily due to the alleged actions of the December 2004 physician, Dr. O.  The examiner stated that it would not be unusual to apply a stabilizing hand while pumping up the bed with the Veteran seated on it, and that the claimed increased pain could be due to moving beyond the usual comfortable range of motion, or for other reasons.  The examiner stated that the 2004 VA examination also noted that the Veteran had been using an electric wheelchair for about 10 years.  The examiner noted that the level of inactivity associated with wheelchair use is sufficient to account for deconditioning sufficient to result in a lessened range of motion and increased pain.  The examiner explained that pain is a subjective issue, and is extremely difficult to measure accurately.  The Veteran's record notes numerous accounts of insufficient pain relief.  The Veteran mentioned at the time of the examination that all of his pain medications had been stopped 4 years ago because he had failed a drug test.  The Veteran voiced his anger at being accused of inappropriate usage of pain meds and now gets his opiate prescription from a non-VA provider.  The examiner explained a hand on the shoulder while pumping up a bed would not generate enough force to cause a neck injury without also causing and acute shoulder injury.  Furthermore, the examiner noted that if the Veteran felt acute pain, a compensatory muscle spasm could conceivably result in more pain, temporarily, but this would not be expected to cause any degenerative joint or disc disease worsening itself.

An addendum opinion was provided in June 2015.  The examiner opined that it is less likely as not that the Veteran's December 2004 VA examination resulted in additional disabilities to include, but not limited to, cervical myelopathy and degenerative disc and joint disease of the lumbar spine.  The examiner noted that the December 2004 VA examination contains no reference to the issue as claimed by the Veteran.  As noted in the May 2015 opinion, the examiner stated it would not be unusual to place a hand on the shoulder of the Veteran while jacking up the exam table, especially a patient that might be weak due to lack of ambulation.  The examiner explained that this would be a comforting and stabilizing maneuver in the event that the patient became alarmed at the movement of the table.  The examiner noted that a reference to increased pain since the December 2004 examination appears in a phone call in December 2004.  The examiner stated that while some people will "suffer in silence," the records reveal the Veteran feels comfortable vocalizing his problems; however, there is no description in any subsequent visit to the VA medical center of the claimed happening.  Additionally, the examiner noted that there is a history of pain medication inadequately treating the Veteran's pains, and there are records of misunderstandings regarding prescriptions being filled at regular times and of not being received by the Veteran.  Furthermore, the examiner explained that the record reveals that the Veteran had longstanding issues with his back and neck.  As far back as June 1999, low back pain following a coalmine injury in 1976 was noted.  Degenerative joint disease of the lumbar spine was noted in an evaluation for a power wheelchair and a visit of March 2004 noted a history of herniated nucleus pulposus (HNP) at C4-5 and bulging discs at L3-4 and L4-5.  The examiner explained that subsequent to the December 2004 VA examination, aside from noting increased pain since the exam, there is no mention of a specific happening, nor of specific details of worsening, and there was no further imaging until the lumbar x-ray of September 2005.   Of note, this x-ray did not reveal any significant change from prior studies.  The examiner concluded by stating a review of the available records does note the complaint of increased pain after the examination, but there is no evidence in the records to make a nexus to damage resulting in additional disabilities."

Analysis

After considering the clinical records and lay assertions summarized above, the Board determines that the evidence does not establish that the Veteran has a "qualifying additional disability," as contemplated by 38 U.S.C.A. § 1151(a).  Furthermore, even if such additional disability were shown, there is no evidence that the underlying cause was VA negligence, carelessness, lack of proper skill, error in judgment or similar instance of fault; or an event not reasonably foreseeable. 

The medical opinions currently of record indicate that the Veteran does not suffer from additional disabilities as a result of the December 2004 VA examination.  Importantly, although the Board notes that the Veteran called the VA medical center to complain of increased back pain shortly after the VA examination in 2004, less than a month after the alleged incident the Veteran was seen for evaluation and was assessed as having chronic pain due to rheumatoid arthritis and degenerative joint disease.  No acute symptoms or problems with his cervical or lumbar spine were noted at that time, and there was no discussion or complaints of the alleged injuries from the December 2004 VA examination.  

Furthermore, the VA examiners have indicated that it would not be unusual to apply a stabilizing hand to Veteran while pumping up the bed with the Veteran seated on it, and this would not generate enough force to cause a neck or back injury without also causing an acute shoulder injury.  Medical evidence does not indicate that the Veteran suffered from an acute shoulder injury.  Additionally, the record indicates that the Veteran has a long history of neck and back pain, as well as a history of insufficient pain management.  Therefore, although the Veteran might have experienced increased pain subsequent to the December 2004 VA examination, there is no indication that the examination caused an additional disability, and there is no evidence that a standard of care was violated at the examination. 

In providing the medical opinions, the VA examiners considered the Veteran's claims file and medical history in the reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided medical opinions complete with rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiners opinions.  Significantly, the Veteran has not submitted any medical opinions contradicting the findings in the July 2014, May 2015 and June 2015 examination reports.  

As the VA medical opinions are uncontradicted by other competent evidence of record, there is simply no evidence, other than the Veteran's unsubstantiated assertions, to show that the Veteran has additional disabilities that were caused by the December 2004 VA examination.  As noted above, to obtain benefits under 38 U.S.C. § 1151(a), there must be evidence of a qualifying additional disability that was caused by the treatment furnished by VA.

Given the reasoned negative opinions offered by the VA examiners in July 2014, May 2015 and June 2015, the Board finds that the VA examiners' opinions are sufficient to decide this claim.  The Board notes that the VA examiners provided reports that set out the Veteran's history and findings in detail, and contained fully articulated reasons for conclusions.  The examiners found that the Veteran did not suffer any additional disability of the cervical or lumbar spine as a result of the December 2004 VA examination.  In so finding, they provided thorough, clear rationales explaining that while the Veteran may have experienced increased pain after the December 2004 VA examination, there is simply no evidence that the examination caused additional disabilities.  In fact, less than a month after the alleged incident, the Veteran was assessed as having chronic pain due to rheumatoid arthritis and degenerative joint disease, with no acute symptoms or problems with his cervical or lumbar spine noted, and there was no discussion or complaints of the alleged injuries from the December 2004 VA examination.  Furthermore, the examiners noted that the Veteran has a long history of neck and back pain, as well as a history of insufficient pain management.  The examiners thus concluded that the Veteran does not have additional disabilities of the cervical or lumbar spine linked to the December 2004 VA examination.

The Board acknowledges that the Veteran has proffered his theories of causation, which are that the cervical and lumbar spine problems from which he currently suffers were caused by the December 2004 VA examiner, Dr. O., forcefully pushing down on his shoulder while pumping up the exam table.  Although the Veteran is competent to report his observable symptoms in the back and neck, he is not competent to state the cause of any worsening or determine whether an additional disability has been incurred, due to the complexity of the involved orthopedic systems.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
Furthermore, the VA examiners reviewed the December 2004 VA examination report and the Veteran's medical records, including those following the examination, and found that the examination was performed according to current standards and did not result in additional disabilities.  Although the Veteran conjectures he developed increased pain and additional disabilities as a result of the December 2004 VA examination, there is no evidence to support the Veteran's belief.  

In sum, the Board finds there to be no objective evidence to suggest that the Veteran suffers from any additional disabilities that were caused by his December 2004 VA examination.  Importantly, and contrary to the Veteran's lay contentions, the July 2014, May 2015 and June 2015 VA examiners concluded that there were no additional disabilities of the cervical or lumbar spine that currently exist but did not exist prior to the December 2004 VA examination.  

In the absence of competent evidence that demonstrates additional disability caused by VA, the Board concludes that compensation under 38 U.S.C.A. § 1151 is not warranted.  Accordingly, the Board concludes that the greater weight of the evidence is against the claim.  

The evidence does not show that VA treatment or absence thereof caused a disability or resulted in any additional disability.  Because such a causal connection must be shown before the question of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or whether an event not reasonably foreseeable was the proximate cause of additional disability, the Board's analysis ends with the conclusion that no additional disability was caused by VA.  Accordingly, the Board must conclude that the greater weight of the evidence is against the claim. 

Thus, under these circumstances, the claims for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for cervical myelopathy, as a result of a Department of VA December 2004 examination, is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for degenerative disc and joint disease of the lumbar spine, as a result of a Department of VA December 2004  examination, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


